Motion to Dismiss.
The opinion of the Court was delivered by
Poché, J.
An inspection of the record in this case discloses that, under the effect of plaintiff’s amended pleadings, the pecuniary amount involved herein, which is the real matter in dispute, is less than the lower limit of our jurisdiction, and hence the motion to dismiss this appeal must prevail.
Plaintiff’s original demand was for an account of tutorslnq), as well as for an account of defendant’s management of her property and funds after the expiration of the tutorship, or, in default, for a moneyed judgment in the sum of $5775, subject to credits amounting together to $2275. Confronted by an exception of a wrongful joinderof incongruous causes of action, plaintiff discontinued that part of her demand which had reference to all matters pertaining to defendant’s management of her affairs and after the expiration of the tutorship, and the case was tried on the issue thus restricted.'
*323By a reference to her petition-it appears that the amount of her claim growing out of the tutorship was $2015, subject to a credit acknowledged in her petition of $275, thus reducing her demand to $1800, which, under her own pleadings, was the largest amount for which she could possibly have recovered any judgment.
It, therefore, clearly follows that we have no jurisdiction of the controversy as presented in this record.
The appeal is therefore dismissed at appellant’s costs.